DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendments and remarks, filed 01/28/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-3 and 6 are under examination. 
Claims 4 and 5 are cancelled.
Priority
The instant application claims the benefit of priority to U.S. Non-provisional application 14/747,088, filed on June 23, 2015.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection has been modified in view of applicant’s amendments.
Claims 1-3 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: The claimed invention (claim 1 being representative) is directed to a computer simulation method. Therefore, the claims fall into one of the four statutory categories. [Step 1: YES]
Step 2A – Prong 1: The claimed invention (claim 1 being representative) recites the following limitations that are considered an abstract idea as enumerated in the 2019 PEG:
estimating…the characteristics of the genetic population…;
performing…simulation operations to generate a simulated population matrix that includes simulated population matrix characteristics that substantially match the estimated characteristics of the genetic population…wherein the simulation operations include:
assigning…for each marker…a minor allele frequency;
subsequent to the assigning…assigning for each marker….a linkage disequilibrium;
generating…the simulated population matrix using an algebraic combinatorial algorithm…;
using the simulated population matrix in an in silico experiment comprising observing responses…

In this case, the “performing”, “receiving”, “assigning”, “subsequent to the assigning”, and “using” steps are interpreted as a mathematical concept because they necessarily require performing a mathematical calculations/relationships when read in light of applicant’s own specification (see [0030, 0033, 0034, 0040, Figures 7-9], which teaches simulations as generating statistical distributions and provides equations for determining LD and using an algebraic combinatorial algorithm for mathematically relating parameters). Furthermore, the October 2019 PEG further clarifies (on pages 3-4) that: “There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of 
Furthermore, the above “estimating” step is reasonably interpreted as a mental process because it can be reasonably performed by the human mind of a scientist or engineer and include observation and/or evaluation, i.e. one can look at numerical and/or graphical representations of data (e.g. by eye or mentally) and come to a conclusion using one’s mind. Furthermore, there are no features in the claims that are so complex that they would require a machine to run/use it (e.g. a data structure, unreasonably large amounts of data, etc.). Contrast this with Example 38, of the 2019 Revised Patent Subject Matter Eligibility Guidance, where one cannot possibly generate a random value using a pseudo-random number generator in one’s mind because a pseudo-random number generator is something that only exists within a machine. Similarly, one cannot simulate a ‘digital’ representation of an analog circuit in one’s mind. See also Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register (84 FR 50). [Step 2A, Prong 1: YES]
Step 2A - Prong 2: The claims do not recite additional elements that integrate the exception into a practical application of the exception. In this case, the additionally recited steps/elements include:  
receiving…the genetic population data representing characteristics of the genetic population…; outputting the simulated population matrix…;
Under the BRI, the “receiving” steps (including the full limitations and not just the verbs) merely obtain data for use by the abstract idea (i.e. pre-solution activity). As such, these steps do not meaningfully limit the claimed invention (since they are meaningless in the context of the claims without the subsequent analysis). Therefore, this step is not indicative of an integration into a practical application. See MPEP 2106.05(g).
Under the BRI, the outputting step merely outputs a matrix and therefore represents extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g). Additionally, this step amounts to nothing more than 
With regards to the processor system, this is recited so generically that it can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. See MPEP 2106.05(h). Even when viewed in combination, the additional elements in this claim do no more than automate the abstract idea that a practitioner would perform using the computer components as a tool. While this type of automation may improve the quality of the data and/or the life of a practitioner there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016). See also updated 2019 PEGs (Example 46).   Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO] 
Step 2B: Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. Based on a review of what was known in the art and applicant’s own specification [0002, 0003, 0034], methods for receiving population data and performing simulations (which inherently includes exposing an algorithm to data and observing results) are well understood, routine, and conventional in the art.  Therefore, there is nothing unconventional about how the data is being collected or applied.  
[Step 2B: NO]. 
Dependent claims 2, 3, and 6  have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In this case, claims 2, 3, and 6 further limit the specificity of the abstract idea discussed above by adding additional algorithmic steps that also fall under mental concepts and/or mathematical relationships (e.g. constraining the simulated population, using an integer solver, and assigning minor allele frequencies). Therefore, the subject matter of these claims is still part of the abstract idea and the claims are not patent eligible for the reasons discussed above. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
Response to Arguments
Applicant’s arguments, filed 01/28/2021, have been fully considered but are not persuasive for the following reasons. 

1)	An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
2)	Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
3)	Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
4)	Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
5)	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

None of these criteria are met by the current claims. Thus, while the applicant’s particular algorithmic approach may be a particular way to generate better data, the claimed invention is, nevertheless, directed to an improved algorithmic analysis. Applicant is reminded that “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).  Additionally, the claims do not provide a technological improvement in computer functionality, such as in Enflsh, LLC v. Microsoft Corporation, 822 F.3d 1327 (Fed. Cir. 2016), McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299 (Fed. Cir. 2016), and Visual Memory LLC v. NVIDIA Corporation, 867 F.3d 1253 (Fed. Cir. 2017). Therefore, in view of the updated 2019 Guidelines as discussed above, the claims do not integrate the judicial exception into a practical application. 
Applicant argues that the examiner’s analysis of the subject matter eligibility of the pending claims is also in error because it labels as "extra-solution" steps the "additional" claim elements identified by Applicants with no analysis or explanation of how or why the "additional" claim elements identified by Applicants meet a standard for being "extra-solution." In response, Applicant appears to have a misunderstanding as to what constitutes an analysis of the claims “as a whole.” As explained in MPEP 2106.04(II) and the October 2019 Update, Step 2A (Prong 1) of the eligibility analysis requires examiners to evaluate whether the claim recites a judicial exception and, if so, identify those steps. Step 2A (Prong 2) of the eligibility analysis requires examiners to evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. In summary, the two-part analysis requires the examiner to determine if the claim recites a judicial exception (i.e. abstract idea steps), and if the claim “as a whole” (meaning any non-abstract steps that are recited in addition to the abstract idea steps) integrates the exception into a practical application or provide an inventive concept. That being said, the examiner has clearly and properly identified the abstract idea and provided the appropriate Step 2A, prong 1 analysis, and clearly identified the non-abstract step and provided the appropriate Step 2A, prong 2, and Step 2B analysis, as discussed above. For these reasons, the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following rejection has been modified in view of applicant’s amendments.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Silver et al. (US 2012/0322671; Pub. Date: December 20, 2012) in view of Goddard et al. (Am. J. Hum. Genet. 66:216–234, 2000).
Silver teaches a method and system for assessing the probabilities of the expression of one or more traits in virtual progeny by performing virtual simulations. Regarding claim 1, Silver teaches receiving genetic population data representing genomic scans of family members [0152], which reads on population data instances that are related 
Silver teaches stoichastic methods (i.e. algebraic combinatorial algorithms) for performing virtual simulations using the genetic data that results in the generation of stochastic matrices (which are broadly interpreted as populations matrices) [0085, 0087, 0152, Figure 1B, Figure 6], wherein the matrix includes rows and columns [0087-0094, Table 1, Figure 6], which reads on the performing step as claimed. 
Silver further teaches determining frequency of occurrence values associated with SNP markers and haplotype (i.e. allelic frequency data) [0087-0094, Table 1, Figure 6], which reads on the receiving characteristics of the genetic population as claimed. Silver further teaches determining linkage disequilibrium for each combination of the identified haplotypes [0057, 0075, ref. claim 34] and inter-locus distances [0099], which reads on assigning a linkage disequilibrium (LD), as claimed.
Silver does not specifically teach assigning minor allele frequencies for each marker of the simulated population matrix (prior to assigning a LD), as claimed
However, Goddard teaches methods or analyzing genetic markers (SNPs) that include determining minor allele frequencies [page 221, col. 2] and determining intermarker distances [page 221, col. 1], as well as statistical methods for performing linkage disequilibrium analysis [page 218, col. 2]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Silver by teach assigning minor allele frequencies in the simulated population matrix (prior to assigning a LD), since calculations for determining haplotype frequencies were routine and conventional in the art, as taught by Goddard, and since the artisan would recognize that LD calculations are based on observed allele frequencies, i.e. they are done prior [Goddard, page 218, col. 2]. The motivation would have been for the benefit of analyzing complex human diseases. 
Silver further teaches using the above data in the process of generating and outputting the simulated population matrix based on stoichastic methods (i.e. algebraic combinatorial algorithms), as discussed above [0085, 0087, 0088, 0096-0099, 0152, Figure 1B, Figure 6, Tables 1, 2]. Silver does not specifically teach that the generating and outputting is “subsequent” to the assigning the LD. However, Silver at a minimum 
With regards to the phrase “wherein none of the simulation operations involve the use of forward-in-time simulation models, the use of backward-in-time simulation models, the use of intermediate genetic populations, or sampling from a known genetic population.” However, Silver suggests this limitation because he teaches performing population genetics simulations using matrix algebra and Monte Carlo simulations which are not based on any time parameters (i.e. they are not construed as forward or backward-in time models) and since a review of the specification does not provide any limiting definition for forward or backward-in time simulation models that would serve to exclude or contradict this interpretation. 
Silver further teaches using said matrix comprising genetic data in virtual simulations [0085, 0087, 0152, Figure 1B, Figure 6]. In particular, Silver teaches simulating a first potential parent (which is represented by a stoichastic matrix as discussed above) with a second potential parent (i.e. a simulated environment) to generate a potential progeny and observe the probability that the potential progeny expresses a disease and/or traits (i.e. a response) [ref. claims 29, 30, 34, and 0123, 0152, 0153]. 
Regarding dependent claim(s) 2, 3, and 6, all the aspects of these claims are instantly disclosed or made obvious by the teachings of Silver and Goddard. Regarding claim 2, Silver and Goddard make obvious performing simulations based on minor allele frequencies in the simulated population matrix and LD, as discussed above, wherein the parameters are broadly construed as constraints [see Silver, para. 0012, 0103]. Regarding claim 3, Silver makes obvious the use of a combinatorial algorithm (i.e. recombinant algorithm) as discussed above and [0118]. Regarding claim 6, Silver teaches that linkage disequilibrium is measured as a departure from the null hypothesis of linkage equilibrium, where each allele at one locus associates randomly with each allele at a second locus in a population of individual genomes [0057], which is broadly interpreted as imposing a limit (or boundary) on the assigning of the LD method. For these reasons, the claimed invention as a whole does not recite any new element, new function, or unpredictable result, and would have been prima facie obvious at the time it was made.

Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive for the following reasons.   
Applicant argues that the combination of Silver and Goddard fail to teach (A) "subsequent to the assigning of the minor allele frequency, assigning, for each marker and each distance between the markers of the simulated population matrix, a linkage disequilibrium (LD); and subsequent to assigning the LD, generating and outputting the simulated population matrix using an algebraic combinatorial algorithm". In response, the examiner has acknowledged that Silver does not specifically teach assigning minor allele frequencies for each marker of the simulated population matrix (prior to assigning a LD), as claimed. However, Goddard teaches methods or analyzing genetic markers (SNPs) that include determining minor allele frequencies [page 221, col. 2] and determining inter-marker distances [page 221, col. 1], as well as statistical methods for performing linkage disequilibrium analysis [page 218, col. 2]. Therefore, as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Silver by teach assigning minor allele frequencies in the simulated population matrix (prior to assigning a LD), since calculations for determining haplotype frequencies were routine and conventional in the art, as taught by Goddard, and since the artisan would recognize that LD calculations are based on observed allele frequencies, i.e. they are done prior [Goddard, page 218, col. 2]. The motivation would have been for the benefit of analyzing complex human diseases. 
Applicant argues that the combination of Silver and Goddard fail to teach (B) the claim limitation that requires "wherein none of the simulation operations involve the use of forward- in-time simulation models, the use of backward-in-time simulation models, or sampling from a known genetic population." In response, the examiner acknowledges that Silver does not specifically teach this feature. The examiner also erroneously used the term “inherently” in the last office action (which was intended to be “suggests”) and has corrected the issue. The examiner apologizes for any confusion. As discussed above,  the examiner maintains that Silver suggests this limitation because he teaches performing population genetics simulations using matrix algebra and Monte Carlo simulations which are not based on any time parameters (i.e. they are not construed as forward or backward-in time models) and since a review of the specification does not provide any limiting 

Nonstatutory Double Patenting
Claims 1-3 and 6 is/are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 7, 15, 16, and 20 of co-pending Application No. 14747088. Although the conflicting claims are not identical, they are not patentably distinct from each for the following reasons:
Ref. claim 1 of the copending application is drawn to the same inventions as claim 1 of the instant application, plus additional limitations. In particular, ref. claim 1 teaches exposing the simulated population matrix to a simulated environment, which makes obvious the applying step recited in instant claim 1. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claims because the examined claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Therefore, the instant claims set forth above are anticipated by the narrower reference claims, discussed above, of the co-pending application. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant’s request that the double patenting rejections be held in abeyance is acknowledged. However, rejections cannot be held in abeyance. See MPEP 714. Therefore the rejection(s) is/are maintained for the reasons of record until the claims are amended, a TD is filed, or arguments are presented to overcome the rejection(s). 
	Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619